DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on August 12, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kramer (US 20030083596 A1).

With respect to claim 1, Kramer discloses
A system for measuring an angle of a joint of a user (see Abstract, system where each joint angle is measured), comprising: 
a center hub (see paragraph 0161, a joint #3900 houses a Hall effect goniometer comprising a Hall effect sensor #3901 and magnet #3902 which makes up the center hub), the center hub having a first hub (see paragraph 0161, mating part #3903) and a second hub (see paragraph 0161, mating hub part #3905); 
a first arm (see paragraph 0161, link #3904) configured for attachment to a first limb portion of the user at a first outer end (see paragraph 0124, a sensor assembly is inserted into a fabric pocket that attaches to a limb; it is interpreted that the link #3904 which is part of the Hall effect sensor would be configured to be inserted like the sensor assembly seen in Fig. 9 and attached to a first end) and to the first hub at a first inner end (see paragraph, link #3904 is attached to mating part #3903 at a first end of the structure seen in Fig. 39A and 39B); 
a second arm (see paragraph 0161, link #3906) configured for attachment to a second limb portion of the user at a second outer end (see paragraph 0124, a sensor assembly is inserted into a fabric pocket that attaches to a limb; it is interpreted that the link #3906 which is part mating hub #3905 would be configured to be inserted like the sensor assembly seen in Fig. 9 and attached to a second end) and to the second hub at a second inner end (see paragraph 0161, link #3906 is attached to mating part #3905), wherein the first hub is pivotally coupled to the second hub (see paragraph 0161, a joint #3900 houses a Hall effect goniometer which is at the joint to measure the angle between link #3904 and link #3906); 
a magnet coupled to the second hub (see paragraph 0161, magnet #3902 is located in link #3906); and 
a sensor disposed in the center hub (see paragraph 0161, Hall effect sensor #3901 is located in the center hub) and configured to detect a rotation of the magnet (see paragraph 0161, an axis of joint rotation is defined and the sensor can measure the angles at any joint between associated links).

With respect to claim 7, all limitations of claim 1 apply in which Kramer further discloses the magnet is configured with north and south polarity within the center hub (see paragraph 0161, the magnet is in the center hub therefore the properties of the magnet of north and south polarity are within the center hub).

With respect to claim 8, all limitations of claim 1 apply in which Kramer further discloses a circuit configured to generate an electrical signal based on the rotation of the magnet (see paragraph 0163, the sensor is in an aligned configuration with the magnetic field of a magnet to produce a minimum signal and it is orthogonal to the magnetic field to produce a maximum signal) and to transmit the electrical signal in real time (see paragraph 0016, real time data acquisition).

With respect to claim 9, all limitations of claim 8 apply in which Kramer further discloses a user interface (see paragraph 0016, hand held controller servers as user interface) configured to receive the electrical signal and display data obtained from the electrical signal (see paragraph 0187, a monitor provides joint information based on the signals received).

With respect to claim 10, all limitations of claim 9 apply in which Kramer further discloses the data includes the angle of the joint of the user (see paragraph 0187, joint information and functions such as minimum and maximum angles).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Edwards (US 8607465 B1).

With respect to claim 2, all limitations of claim 1 apply in which Kramer does not disclose a printed circuit board (PCB) removably disposed in the center hub, the PCB having an inward notch; and an outward notch coupled to the first hub, wherein the outward notch is configured to couple with the inward notch to align the sensor and the magnet.
	Edward teaches a device that measures angles. Edwards teaches a printed circuit board (PCB) removable disposed in the center hub (see Col 3 lines 8-19, a printed circuit board #40 and recessed within the upper housing section interior #42 and is within a central hub #30 where it is removable when the screws #97 are removed), the PCB having an inward notch (see Fig. 2, the PCB #40 has inward notches that match up with the holes #91 and holes #95); and an outward notch coupled to the first hub (see Fig. 2, holes #95 and holes #41), wherein the outward notch is configured to couple with the inward notch to align the sensor and the magnet (see Fig. 2, when the inward and outward notches are aligned together then the printed circuit board can be screwed onto the housing #20 such that parts of an encoder can be aligned).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kramer with the teachings of Edwards because it would have resulted in the predictable result of aligning the components of the device (Edwards: see Col 4, lines 4-25) with a printed circuit board to electrically connect pieces of the device (Edwards: see Col 3, lines 8-18).

With respect to claim 3, all limitations of claim 2 apply in which Kramer does not disclose a cover detachably coupled to the first hub, wherein the cover is configured to inhibit movement of the PCB within the center hub.
Edwards teaches a cover detachably coupled to the first hub (see Col. 3 lines 40-47, a rectangular shaped cover #47 snap into the upper housing side walls), wherein the cover is configured to inhibit movement of the PCB within the center hub (see Col. 3 lines 40-47, the cover overlies the printed circuit board #40 so that it can be fastened and not move).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kramer with the teachings of Edwards to include a cover because it would have resulted in the predictable result of covering a circuit board so that it can not move (Edwards: see Col 3. lines 40-47).

With respect to claim 4, all limitations of claim 2 apply in which a modified Kramer teaches the sensor is a Hall Effect sensor (Kramer: see paragraph 0161, Hall effect sensor #3901 is located in the center hub) coupled to the PCB (see paragraph 0164, coupled to circuit traces).

With respect to claim 6, all limitations of claim 1 apply in which Kramer does not disclose a retaining ring configured to couple the magnet to the second hub.
	Edwards teaches a retaining ring (see Col. 4 lines 17-25, a disc #120 and a bolt shank forms a rotatable first part of the encoder) that is used to couple a component.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kramer with a retaining ring as taught by Edwards because it would have resulted in the predictable result of fastening and coupling a component to a hub (Edwards: see Col 4, lines 17-25) such as a magnet to a hub.

With respect to claim 11, all limitations of claim 1 apply in which Kramer does not specifically disclose that the first hub and the second hub are configured to rotate 360 degrees about an axis.
	Edwards teaches the first hub and second hub are configured to rotate 360 degrees about an axis (see Col. 3 lines 65-67, the blade which is the first hub and the handle which is the second hub can be rotated a full 360 degrees relative to each other).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kramer with the teachings of Edwards because it would have resulted in the predictable result of rotating parts 360 degrees to allow angle measurements to be made on either side of the housing (Edwards: see Col 3 lines 66-67).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Kilroy (US 
20180116741 A1).

With respect to claim 5, all limitations of claim 1 apply in which Kramer does not disclose the sensor is configured to measure the rotation of the magnet up to a precision of about +/- 0.01 degree.
	Kilroy teaches measuring a precision of about +/- 0.01 degree (see paragraph 0102, rotational position within about 0.03-degree precision) 
wherein the sensor is configured to measure the rotation of the magnet up to a precision of about +/- 0.01 degree.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor taught by Kramer with the teachings of Kilroy because it would have resulted in the predictable result of giving the measurements of joint rotation precision at a high degree (Kilroy: see paragraph 0102) to monitor injuries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791